Per Curiam:

Every question save, one raised by the-appellant has been decided adversely to him in recent. *202cases involving the same judgments quieting title. (Harris v. Defenbaugh, 82 Kan. 765; Wagner v. Beadle, 82 Kan. 468, syl. ¶ 2; Aherne v. Investment Co., 82 Kan. 435.)
The other point which was not determined by these eases is whether the Ahern judgment is absolutely void because the affidavit for service by publication was sworn to before one-Edward Dill who appears to have been an attorney for the plaintiff at the time the judgment was rendered. If he were the attorney for the party making the affidavit at the time it was made the judgment might be voidable but would not be void. (Swearingen v. Howser, 37 Kan. 126; Fair v. Bank, 70 Kan. 612.)
The evidence appears to show that Dill was not an attorney of record for the plaintiff at the time the affidavit was executed.
The judgment is affirmed.